Michigan Supreme Court
                                                                                             Lansing, Michigan
                                                                Chief Justice:         Justices:



Syllabus                                                        Robert P. Young, Jr.   Stephen J. Markman
                                                                                       Mary Beth Kelly
                                                                                       Brian K. Zahra
                                                                                       Bridget M. McCormack
                                                                                       David F. Viviano
                                                                                       Richard H. Bernstein
This syllabus constitutes no part of the opinion of the Court but has been             Reporter of Decisions:
prepared by the Reporter of Decisions for the convenience of the reader.               Corbin R. Davis



                MICHIGAN ASSOCIATION OF HOME BUILDERS v CITY OF TROY

               Docket No. 149150. Argued on application for leave to appeal March 11, 2015. Decided
       June 4, 2015

               The Michigan Association of Home Builders, the Associated Builders and Contractors of
       Michigan, and the Michigan Plumbing and Mechanical Contractors Association brought an
       action in the Oakland Circuit Court against the city of Troy, alleging that the city’s building
       department fees violated MCL 125.1522 (a provision of the Single State Construction Code Act,
       MCL 125.1501 et seq.) and Const 1963, art 9, § 31 (a provision of the Headlee Amendment).
       The city had entered into a contract with SafeBuilt Michigan, Inc., under which SafeBuilt
       assumed the duties of the city’s building inspection department. SafeBuilt received up to 80% of
       the building department fees associated with its services, and the city retained the rest. The
       court, Shalina D. Kumar, J., granted summary disposition in favor of the city, ruling that the
       court did not have jurisdiction over plaintiffs’ lawsuit because they had failed to exhaust their
       administrative remedies under MCL 125.1509b before filing their complaint. The Court of
       Appeals, JANSEN, P.J., and OWENS and SHAPIRO, JJ., affirmed in an unpublished opinion per
       curiam, issued March 13, 2014 (Docket No. 313688), agreeing that because the act provided an
       administrative procedure through which plaintiffs could have raised their claims, they were
       required to exhaust that administrative procedure before proceeding to circuit court. Plaintiffs
       applied for leave to appeal, and the Supreme Court ordered and heard oral argument on whether
       to grant plaintiffs’ application or take other peremptory action. 497 Mich 862 (2014).

               In a unanimous memorandum opinion, the Supreme Court held:

               The circuit court erred by concluding that plaintiffs were required to exhaust their
       administrative remedies. The act creates a state construction code that applies throughout the
       state. Under MCL 125.1502a(v), the city is a governmental subdivision that has assumed
       responsibility for the administration and enforcement of the act and the code within its
       jurisdiction. Under MCL 125.1502a(t), an enforcing agency is the governmental agency that is
       responsible for administering and enforcing the code within a governmental subdivision (in this
       case the city’s building inspection department). MCL 125.1522(1) provides that the legislative
       body of a governmental subdivision (in this case, the Troy City Council) must establish
       reasonable fees that the governmental subdivision will charge for acts and services performed by
       the enforcing agency. MCL 125.1509b(1) states that the director of the Department of Licensing
       and Regulatory Affairs may conduct a performance evaluation of an enforcing agency to assure
that it is properly administering and enforcing the act and the code, and MCL 125.1509b(3)
establishes a procedure to appeal should the State Construction Code Commission issue a notice
of its intent to withdraw a governmental subdivision’s responsibility for administering and
enforcing the act and code after receiving the results of an evaluation. The performance
evaluation is only done on the enforcing agency (the city’s building inspection department), and
MCL 125.1509b establishes no administrative procedure pertaining to the legislative body that
establishes fees under MCL 125.1522(1) (the city council). Because the administrative
procedures established by MCL 125.1509b do not apply to the city’s legislative body, plaintiffs
were not required to exhaust their administrative remedies.

       Reversed and remanded.




                                   ©2015 State of Michigan
                                                                            Michigan Supreme Court
                                                                                  Lansing, Michigan
                                                      Chief Justice:          Justices:



OPINION                                               Robert P. Young, Jr. Stephen J. Markman
                                                                           Mary Beth Kelly
                                                                           Brian K. Zahra
                                                                           Bridget M. McCormack
                                                                           David F. Viviano
                                                                           Richard H. Bernstein

                                                                       FILED June 4, 2015

                           STATE OF MICHIGAN

                                  SUPREME COURT


MICHIGAN ASSOCIATION OF HOME
BUILDERS, ASSOCIATED BUILDERS
AND CONTRACTORS OF MICHIGAN,
and MICHIGAN PLUMBING AND
MECHANICAL CONTRACTORS
ASSOCIATION,

             Plaintiffs-Appellants,

v                                                              No. 149150

CITY OF TROY,

             Defendant-Appellee.


BEFORE THE ENTIRE BENCH

MEMORANDUM OPINION.


      Plaintiffs, a group of associations representing builders, contractors, and plumbers,

filed suit against defendant, the city of Troy, claiming that defendant’s building

department fees violated § 22 of the Single State Construction Code Act (CCA), MCL

125.1522, as well as a provision of the Headlee Amendment, Const 1963, art 9, § 31.
The circuit court granted summary disposition to defendant, holding that the court lacked

jurisdiction over the matter because plaintiffs had failed to exhaust the administrative

procedure outlined in § 9b of the CCA, MCL 125.1509b.

        The plain language of MCL 125.1509b, however, provides that the director 1 may

conduct performance evaluations of defendant’s “enforcing agency” and does not provide

any administrative procedure relative to the entity responsible for establishing fees

pursuant to MCL 125.1522(1): “[t]he legislative body of a governmental subdivision.”

Because the administrative proceedings in § 9b do not purport to provide the director

with the authority to evaluate defendant’s legislative body, the circuit court erred by

granting summary disposition to defendant on the basis of plaintiffs’ failure to exhaust

their administrative remedies.

        We reverse the judgment of the Court of Appeals and remand this case to the

circuit court for further proceedings consistent with this opinion.

                       I. FACTS AND PROCEDURAL HISTORY

        After several years of operating its building department at a deficit, defendant—

which is a “governmental subdivision” within the meaning of the CCA 2—privatized the

building department in July 2010. It entered into a contract with SafeBuilt Michigan,

1
 The “director” is the director of the Department of Licensing and Regulatory Affairs or
an authorized representative of the director. See MCL 125.1502a(q) and (r).
2
    MCL 125.1502a(v) provides:

               “Governmental subdivision” means a county, city, village, or
        township that, in accordance with [MCL 125.1508a or MCL 125.1508b],
        has assumed responsibility for administration and enforcement of this act
        and the code within its jurisdiction.



                                             2
Inc., 3 under which SafeBuilt assumed the duties of defendant’s building inspection

department, which is the “enforcing agency” within the meaning of the CCA. 4

        On December 15, 2010, plaintiffs filed the instant complaint, seeking declaratory

and injunctive relief. Plaintiffs claimed that the fees generated under the contractual

arrangement with SafeBuilt produced “significant monthly surpluses” 5 that were used to

augment defendant’s general fund in violation of MCL 125.1522 and constituted an

unlawful tax increase in violation of Const 1963, art 9, § 31.

        After   discovery,   plaintiffs   moved     for    summary    disposition    under

MCR 2.116(C)(10), and defendant sought summary disposition under MCR 2.116(I)(2).

After conducting a hearing, the circuit court granted summary disposition to defendant,

ruling that the court did not have jurisdiction over plaintiffs’ lawsuit because plaintiffs

had failed to exhaust their administrative remedies under § 9b of the CCA before filing

their complaint.




3
 Under the terms of the contract, SafeBuilt received 80% of the building department fees
associated with its services, and defendant retained the remaining 20%. The contract
provided that if the fees totaled more than $1 million in a fiscal year, SafeBuilt’s
compensation would be reduced to 75% of the fees.
4
    MCL 125.1502a(t) provides:

              “Enforcing agency” means the governmental agency that, in
        accordance with [MCL 125.1508a or MCL 125.1508b], is responsible for
        administration and enforcement of the code within a governmental
        subdivision.
5
  The complaint alleges that defendant had retained $140,607.83 over a three-month
period.



                                             3
          Plaintiffs appealed, arguing that they were entitled to proceed in circuit court

without first seeking administrative action. The Court of Appeals affirmed, 6 holding that

because § 9b of the CCA provided an administrative procedure in which plaintiffs could

have raised their claim, plaintiffs were required to exhaust that administrative procedure

before proceeding to circuit court. Furthermore, the panel held that although plaintiffs’

complaint alleged a constitutional violation, plaintiffs were still required to exhaust their

administrative remedies when the constitutional claim was intermingled with an issue

properly before an administrative agency. 7 We ordered and heard oral argument on

whether to grant plaintiffs’ application for leave to appeal or take other preemptory

action. 8

                               II. STANDARD OF REVIEW

          We review de novo the grant or denial of a motion for summary disposition. 9

Moreover, whether the circuit court has subject matter jurisdiction over a particular

matter is a question of law that this Court reviews de novo. 10 Additionally, to the extent

that the resolution of this case involves questions of statutory interpretation, our review is

also de novo. 11

6
 Mich Ass’n of Home Builders v City of Troy, unpublished opinion per curiam of the
Court of Appeals, issued March 13, 2014 (Docket No. 313688), p 4.
7
    Id.
8
    Mich Ass’n of Home Builders v City of Troy, 497 Mich 862 (2014).
9
    Maiden v Rozwood, 461 Mich 109, 118, 597 NW2d 817 (1999).
10
     Travelers Ins Co v Detroit Edison Co, 465 Mich 185, 205; 631 NW2d 733 (2001).
11
     Pohutski v City of Allen Park, 465 Mich 675, 681; 641 NW2d 219 (2002).



                                              4
                                       III. ANALYSIS

         The CCA creates a state construction code that governs innumerable aspects

related to the construction, use, and occupation of residential and commercial buildings

and structures. 12 The CCA and the construction code “apply throughout the state,” 13 and

the CCA provides that, except as otherwise provided, the director is responsible for

administering and enforcing both the CCA and the construction code. 14 The language

“except as otherwise provided”—an exception to the director’s plenary authority—

permits governmental subdivisions to assume responsibility for administering and

enforcing, as well as prosecuting violations of, the CCA and construction code. 15

         Plaintiffs contend that the transfer of building department monies to defendant’s

general fund violates MCL 125.1522(1), which provides:

                The legislative body of a governmental subdivision shall establish
         reasonable fees to be charged by the governmental subdivision for acts and
         services performed by the enforcing agency or construction board of
         appeals under this act, which fees shall be intended to bear a reasonable

12
     MCL 125.1504(1) provides:

                 The director shall prepare and promulgate the state construction code
         consisting of rules governing the construction, use, and occupation of
         buildings and structures, including land area incidental to the buildings and
         structures, the manufacture and installation of building components and
         equipment, the construction and installation of premanufactured units, the
         standards and requirements for materials to be used in connection with the
         units, and other requirements relating to the safety, including safety from
         fire, and sanitation facilities of the buildings and structures.
13
     MCL 125.1508a(1).
14
     MCL 125.1508b(1).
15
     MCL 125.1508b.



                                              5
       relation to the cost, including overhead, to the governmental subdivision of
       the acts and services, including, without limitation, those services and acts
       as, in case of an enforcing agency, issuance of building permits,
       examination of plans and specifications, inspection of construction
       undertaken pursuant to a building permit, and the issuance of certificates of
       use and occupancy, and, in case of a board of appeals, hearing appeals in
       accordance with this act. The enforcing agency shall collect the fees
       established under this subsection. The legislative body of a governmental
       subdivision shall only use fees generated under this section for the
       operation of the enforcing agency or the construction board of appeals, or
       both, and shall not use the fees for any other purpose. [Emphasis added.]

       Defendant cites MCL 125.1509b as the basis of its claim that plaintiffs are

required to exhaust their administrative remedies before proceeding to circuit court. This

statutory provision provides in relevant part:

              (1) The director, as prescribed in this section, may conduct a
       performance evaluation of an enforcing agency to assure that the
       administration and enforcement of this act and the code is being done
       pursuant to either [MCL 125.1508a or MCL 125.1508b]. A performance
       evaluation may only be conducted either at the request of the local
       enforcing agency or upon the receipt of a written complaint. . . .

              (2) When conducting a performance evaluation of an enforcing
       agency, the director may request that the local enforcing agency accompany
       the director or other state inspectors on inspections. The inspections shall
       be for the enforcement of this act and the code. The enforcing agency shall
       maintain all official records and documents relating to applications for
       permits, inspection records including correction notices, orders to stop
       construction, and certificates of use and occupancy. The enforcing agency
       shall make available for review all official records between 8 a.m. and 5
       p.m. on business days.

               (3) . . . The [State Construction Code Commission] may issue a
       notice of intent to withdraw the responsibility for the administration and
       enforcement of this act and the code from a governmental subdivision after
       receiving the results of a performance evaluation. The notice shall include
       the right to appeal within 30 business days after receipt of the notice of
       intent to withdraw the responsibility. [MCL 125.1509b (emphasis added).]




                                             6
         The plain language of MCL 125.1509b provides that the director may conduct a

“performance evaluation” of the enforcing agency—here, the City of Troy Building

Inspection Department—to assure that the “administration and enforcement of this act

and the code is being done pursuant to either [MCL 125.1508a or 125.1508b].” The

administrative proceeding articulated in MCL 125.1509b is simply inapplicable to the

entity identified in MCL 125.1522(1) as being responsible for establishing the fees to be

charged for building department services—the “legislative body” of the city of Troy.

         Defendant maintains that § 9b applies to the “entire city.”      However, the

Legislature made a clear distinction between the “enforcing agency” and the

“governmental subdivision.” Under the definitional sections of the CCA, the

“governmental subdivision” is the municipality that has assumed responsibility for code

enforcement, 16 whereas the “enforcing agency” is the governmental agency within the

governmental subdivision that is responsible for code enforcement. 17 Had the Legislature

intended to permit the director to conduct a performance evaluation of the Troy City

Council, it surely could have said so. We presume that the Legislature intended the

meaning of the words used in the statute, and we may not substitute alternative language

for that used by the Legislature. 18 Thus, the plain language of § 9b indicates that it

applies only to the “enforcing agency” and not the “legislative body of a governmental



16
     MCL 125.1502a(v).
17
     MCL 125.1502a(t).
18
     Lash v Traverse City, 479 Mich 180, 189; 735 NW2d 628 (2007).



                                            7
subdivision.” For that reason, the circuit court erred by concluding that plaintiffs were

required to exhaust the administrative remedy in MCL 125.1509b.

       The judgment of the Court of Appeals is reversed, and the case is remanded to the

circuit court for further proceedings consistent with this opinion.


                                                         Robert P. Young, Jr.
                                                         Stephen J. Markman
                                                         Mary Beth Kelly
                                                         Brian K. Zahra
                                                         Bridget M. McCormack
                                                         David F. Viviano
                                                         Richard H. Bernstein




                                              8